Citation Nr: 0930065	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  05-11 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral plantar 
warts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

The Veteran requested a Travel Board hearing in his April 
2005 substantive appeal.  However, he withdrew this request 
in July 2007.  

This case was remanded by the Board in December 2007 for 
further development and is now ready for disposition.


FINDINGS OF FACT

1.  In an unappealed April 1993 rating decision, the RO 
denied the Veteran's claim of entitlement to service 
connection for bilateral plantar warts.

2.  The evidence added to the record since April 1993, when 
viewed by itself or in the context of the entire record, does 
not relate to an unestablished fact that is necessary to 
substantiate the claim for service connection for bilateral 
plantar warts.


CONCLUSIONS OF LAW

1.  The April 1993 rating decision that denied the claim of 
entitlement to service connection for bilateral plantar warts 
is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received subsequent to the April 1993 rating 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
bilateral plantar warts have not been met.  38 U.S.C.A. §§ 
5108, 5103(a), 5103A, 5107(b), 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his or her claim has been satisfied.  See 
Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. 
§ 5103A (eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

Here, the Veteran is claiming entitlement to service 
connection for plantar warts of the bilateral feet.  The 
Board observes that a rating decision denying service 
connection for this disorder was issued in April 1993.  The 
RO determined that plantar warts were not shown in service 
nor shown to be related to service.  He did not appeal the 
RO's determination, and the April 1993 rating decision became 
final.

The evidence of record at the time of the April 1993 rating 
decision consisted of service treatment records; VA treatment 
records from June 1983 to July 1983; and a VA hospital report 
covering the period from November 1992 to December 1992 which 
diagnosed plantar warts of the bilateral feet.

In May 2004, the Veteran requested that his claim of 
entitlement to service connection for bilateral plantar warts 
be reopened.  Based on the procedural history outlined above, 
the issue for consideration, therefore, is whether new and 
material evidence has been received to reopen this claim.  

The evidence added to the record since the April 1993 rating 
decision included written statements submitted by the Veteran 
alleging that his plantar warts were aggravated by service; 
written lay statements dated in June 1996 from his mother and 
sisters describing the his frozen feet residuals; VA 
treatment records dated from 1993 to 2008; a December 1995 VA 
Hospital Report; a December 1998 VA Hospital Report; a 
January 1999 VA Hospital Report; a February 2000 VA Hospital 
Report; a March 2009 VA Hospital Report; Social Security 
Administration (SSA) records; and the transcript of a January 
1997 Decision Review Officer (DRO) hearing pertinent to his 
claimed depressive disorder and frozen feet residuals.
 
Of the new evidence provided since the April 1993 rating 
decision, the Veteran's statements alleging in-service 
aggravation of plantar warts are cumulative and redundant of 
the other evidence of record.  The June 1996 lay statements 
from his mother and sisters describe residuals from frozen 
feet and are thus not material to his current claim for 
bilateral plantar warts.  Similarly, his testimony at the 
January 1997 DRO hearing is not pertinent to the claim for 
bilateral plantar warts, as it deals with his depressive 
disorder and frozen feet residuals claims, neither of which 
are before the Board at this time.

Only the VA treatment records and SSA records had not 
previously been submitted to agency decisionmakers and are 
not cumulative or redundant of other evidence of record.  As 
such, only the latter evidence is new under 38 C.F.R. § 
3.156(a).  

However, the new evidence does not relate to an unestablished 
fact that is necessary to substantiate his claim for service 
connection.  As discussed above, the RO originally denied the 
Veteran's claim because the evidence did not indicate that 
his plantar warts were incurred in service or otherwise 
related to service.

The Board recognizes that the VA treatment records and SSA 
records demonstrate diagnoses of bilateral plantar warts.  
However, the VA treatment records and SSA records do not 
provide any link between plantar warts and active duty 
service or otherwise suggest that the Veteran's disorder was 
related to or aggravated by service.  Although a March 1993 
SSA disability determination noted his reported history of 
"problems with his feet" which started in the Army, the SSA 
did not endorse this reported history.  

In conclusion, as the new evidence submitted by the Veteran 
is not material to establishing that bilateral plantar warts 
were incurred in service or otherwise related to service, the 
Board finds that new information does not relate to an 
unestablished fact and does not raise a reasonable 
possibility of substantiating the claim.  Accordingly, as the 
evidence associated with the claims file is not both new and 
material, the claim for service connection for bilateral 
plantar warts is not reopened.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the Veteran in 
May 2004 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  

In this case, the RO obtained VA treatment records and SSA 
records.  The Veteran submitted written statements.  Although 
he requested a Travel Board hearing on his April 2005 
substantive appeal, he withdrew this request in July 2007.

A specific VA medical opinion is not needed to consider 
whether the Veteran has submitted new and material evidence 
but, rather, the Board has reviewed all the evidence 
submitted to the claims file since the last final denial.  
Therefore, a remand for a VA opinion is not warranted.  See 
38 C.F.R. § 3.159(c)(4)(iii) (2008).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

New and material evidence not having been received, the 
Veteran's application to reopen a claim of entitlement to 
service connection for bilateral plantar warts is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


